IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 4, 2008

                                       No. 06-51598                   Charles R. Fulbruge III
                                                                              Clerk

James McArdle; Chung McArdle

                                                  Plaintiffs-Appellants
v.

State Farm Lloyds

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                   1:06-CV-303


Before JONES, Chief Judge, GARWOOD, and JOLLY, Circuit Judges.
PER CURIAM:*
       The judgment is affirmed. There was no duty to defend. See Wessinger v.
Fire Ins. Exchange, 949 S.W.2d 834, 841 (Tex. App.—Dallas 1997; no writ).
Under these circumstances, there being no duty to defend, there was no duty to
indemnify. See American States Ins. Co. v. Bailey, 133 F.3d 363, 368 (5th Cir.
1998).
                                       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.